Case 2:19-cv-13429-PDB-DRG ECF No. 70 filed 05/26/20                   PageID.2849       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 General Motors LLC, et al.,

                                    Plaintiff(s),
 v.                                                     Case No. 2:19−cv−13429−PDB−DRG
                                                        Hon. Paul D. Borman
 FCA US LLC, et al.,

                                    Defendant(s),



                                 NOTICE OF MOTION HEARING

    You are hereby notified to appear before District Judge Paul D. Borman at the United
 States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
 Michigan. The following motion(s) are scheduled for hearing:

                 Motion to Dismiss − #41
                 Motion to Dismiss − #42
                 Motion to Dismiss − #50

       • MOTION HEARING: June 23, 2020 at 10:00 AM



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/D Tofil
                                                    Case Manager

 Dated: May 26, 2020
